Exhibit 10.4

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE is made as of the 9th day
of August, 2019.  FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration paid or delivered to the
undersigned CONDOR HOSPITALITY REIT TRUST, a Maryland real estate investment
trust (“General Partner”), CONDOR HOSPITALITY TRUST, INC., a Maryland
corporation ("REIT"; REIT and General Partner are hereinafter referred to
individually as a “Guarantor” and collectively as “Guarantors”), the receipt and
sufficiency whereof are hereby acknowledged by Guarantors, and for the purpose
of seeking to induce KEYBANK NATIONAL ASSOCIATION, a national banking
association (hereinafter referred to as “Lender”, which term shall also include
each other Lender which may now be or hereafter become a party to the “Loan
Agreement” (as hereinafter defined), and shall also include any such individual
Lender acting as agent for all of the Lenders), to extend credit or otherwise
provide financial accommodations to SPRING STREET HOTEL PROPERTY LLC, a Delaware
limited liability company (“Fee Owner”), SPRING STREET HOTEL OPCO LLC, a
Delaware limited liability company (“Operating Lessee”  CONDOR HOSPITALITY
LIMITED PARTNERSHIP, a Virginia limited partnership (the “Operating Partnership;
the Fee Owner, Operating Lessee, and Operating Partnership, are hereinafter
referred to jointly and severally as the “Borrower”) under the Loan Agreement,
that may give rise to Hedge Obligations, which extension of credit and provision
of financial accommodations will be to the direct interest, advantage and
benefit of Guarantors, Guarantors do hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantee to Lender the complete payment and
performance of the following liabilities, obligations and indebtedness of
Borrower to Lender (hereinafter referred to collectively as the “Obligations”)
(capitalized terms that are used herein that are not otherwise defined herein
shall have the meanings set forth in the Loan Agreement):

the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Term Loan Notes made by Borrower
to the order of the Lenders in the aggregate principal face amount of up to
Thirty-Four Million Eighty Thousand and No/100 Dollars ($34,080,000.00),
together with interest as provided in the Term Loan Notes and together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof; and

[Intentionally Omitted]; and

the full and prompt payment and performance when due of any and all obligations
of Borrower and any Guarantor to Lender under the Security Documents, together
with any replacements, supplements, renewals, modifications, consolidations,
restatements and extensions thereof; and

the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of each other note as may be issued
under that certain Term Loan Agreement dated of even date herewith (as replaced,
supplemented, amended, modified, consolidated, restated, increased or extended,
hereinafter referred to as the “Loan Agreement”) among Borrower, KeyBank, for
itself and as agent, and the other lenders now or hereafter a party



Guaranty (Condor Term Loan)

 

--------------------------------------------------------------------------------

 

thereto, together with interest as provided in each such note, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases, and extensions thereof (the Term Loan Notes and each of
the notes described in this subparagraph (d) are hereinafter referred to
collectively as the “Note”); and

the full and prompt payment and performance of any and all obligations of
Borrower to Lender under the terms of the Loan Agreement, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, and extensions thereof; and

the full and prompt payment and performance of any and all other obligations of
Borrower to Lender under any other agreements, documents or instruments now or
hereafter evidencing, securing or otherwise relating to the indebtedness
evidenced by the Note or the Loan Agreement (the Note, the Loan Agreement, the
Security Documents and said other agreements, documents and instruments are
hereinafter collectively referred to as the “Loan Documents” and individually
referred to as a “Loan Document”). 

1. Agreement to Pay and Perform; Costs of Collection.  Guarantors do hereby
agree that following and during the continuance of an Event of Default under the
Loan Documents if the Note is not paid by Borrower in accordance with its terms,
or if any and all sums which are now or may hereafter become due from Borrower
to Lender under the Loan Documents are not paid by Borrower in accordance with
their terms, or if any and all other obligations of Borrower to Lender under the
Note or of Borrower or any Guarantor under the other Loan Documents are not
performed by Borrower or Guarantor, as applicable, in accordance with their
terms, Guarantors will immediately upon demand make such payments and perform
such obligations.  Guarantors further agree to pay Lender on demand all
reasonable costs and expenses (including court costs and reasonable attorneys’
fees and disbursements) paid or incurred by Lender in endeavoring to collect the
Obligations guaranteed hereby, to enforce any of the Obligations of Borrower
guaranteed hereby, or any portion thereof, or to enforce this Guaranty, and
until paid to Lender, such sums shall if not paid within five (5) days after
demand bear interest at the Default Rate set forth in Section 4.11 of the Loan
Agreement unless collection from Guarantors of interest at such rate would be
contrary to applicable law, in which event such sums shall bear interest at the
highest rate which may be collected from Guarantors under applicable law.

1. Reinstatement of Refunded Payments.  If, for any reason, any payment to
Lender of any of the Obligations guaranteed hereunder is required to be
refunded, rescinded or returned by Lender to Borrower, or paid or turned over to
any other Person, including, without limitation, by reason of the operation of
bankruptcy, reorganization, receivership or insolvency laws or similar laws of
general application relating to creditors’ rights and remedies now or hereafter
enacted, Guarantors agree to pay to the Lender on demand an amount equal to the
amount so required to be refunded, paid or turned over (the “Turnover Payment”),
the obligations of Guarantors shall not be treated as having been discharged by
the original payment to Lender giving rise to the Turnover Payment, and this
Guaranty shall be treated as having remained in full force and effect for any
such Turnover Payment so made by Lender, as well as for any amounts not
theretofore paid to Lender on account of such obligations.

2. Rights of Lender to Deal with Collateral, Borrower and Other Persons.  Each
Guarantor hereby consents and agrees that Lender may at any time, and from time
to time, without



2

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

thereby releasing any Guarantor from any liability hereunder and without notice
to or further consent from any Guarantor or any other Person or entity, either
with or without consideration:  release or surrender any lien or other security
of any kind or nature whatsoever held by it or by any Person, firm or
corporation on its behalf or for its account, securing any indebtedness or
liability hereby guaranteed; substitute for any collateral so held by it, other
collateral of like kind, or of any kind; modify the terms of the Note or the
other Loan Documents; extend or renew the Note for any period; grant releases,
compromises and indulgences with respect to the Note or the other Loan Documents
and to any Persons or entities now or hereafter liable thereunder or hereunder;
release any other guarantor (including any Guarantor), surety,  endorser,
obligor or accommodation party of the Note or any other Loan Documents; or take
or fail to take any action of any type whatsoever.  No such action which Lender
shall take or fail to take in connection with the Note or the other Loan
Documents, or any of them, or any security for the payment of the indebtedness
of Borrower to Lender or for the performance of any obligations or undertakings
of Borrower, any Guarantor or any other Person, nor any course of dealing with
Borrower or any other Person, shall release any Guarantor’s obligations
hereunder, affect this Guaranty in any way or afford any Guarantor any recourse
against Lender.  The provisions of this Guaranty shall extend and be applicable
to all replacements, supplements, renewals, amendments, extensions,
consolidations, restatements and modifications of the Note and the other Loan
Documents, and any and all references herein to the Note and the other Loan
Documents shall be deemed to include any such replacements, supplements,
renewals, extensions, amendments, consolidations, restatements or modifications
thereof.  Without limiting the generality of the foregoing, Guarantors
acknowledge the terms of Section 18.3 of the Loan Agreement and agree that this
Guaranty shall extend and be applicable to each new or replacement note
delivered by Borrower pursuant thereto without notice to or further consent from
Guarantors, or any of them.

3. No Contest with Lender; Subordination.  So long as any of the Obligations
hereby guaranteed remain unpaid or undischarged or any Lender has any obligation
to make Loans, Guarantors will not, by paying any sum recoverable hereunder
(whether or not demanded by Lender) or by any means or on any other ground,
claim any set-off or counterclaim against Borrower in respect of any liability
of any Guarantor to Borrower or, in proceedings under federal bankruptcy law or
insolvency proceedings of any nature, prove in competition with Lender in
respect of any payment hereunder or be entitled to have the benefit of any
counterclaim or proof of claim or dividend or payment by or on behalf of
Borrower or the benefit of any other security for any of the Obligations hereby
guaranteed which, now or hereafter, Lender may hold or in which it may have any
share.  For so long as any Lender has any obligation to make Loans or any
Obligations (other than obligations which survive termination of the Loan
Agreement as to which no claim has been made) remain outstanding or subject to
any bankruptcy preference period or any other possibility of disgorgement (such
period, the "Lock-out Period"),  Guarantors hereby expressly waive any right of
contribution or reimbursement from or indemnity against Borrower or any other
Guarantor, whether at law or in equity, arising from any payments made by any
Guarantor pursuant to the terms of this Guaranty, and Guarantors acknowledge
that Guarantors have no right whatsoever to proceed against Borrower, any other
Guarantor or any other Person for reimbursement of any such payments except for
those rights of each Guarantor under the Contribution Agreement; provided,
however, each Guarantor agrees not to pursue or enforce any of its rights under
the Contribution Agreement or otherwise and each Guarantor agrees not to make or
receive any payment on account of the Contribution Agreement or otherwise so
long as any of the Obligations remain unpaid or undischarged or any Lender has
any obligation to make Loans. 



3

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

In the event any Guarantor shall receive any payment under or on account of the
Contribution Agreement or otherwise, it shall hold such payment as trustee for
Lender and be paid over to Lender on account of the indebtedness of Borrower to
Lender but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount or other portion of such indebtedness shall have been reduced
by such payment.  In connection with the foregoing, Guarantors expressly waive
any and all rights of subrogation to Lender against Borrower, any other
Guarantor or any other Person, and Guarantors hereby waive any rights to enforce
any remedy which Lender may have against Borrower, any other Guarantor or any
other Person and any rights to participate in any collateral for Borrower’s
obligations under the Loan Documents.  Guarantors hereby subordinate any and all
indebtedness of Borrower or any other Guarantor now or hereafter owed to any
Guarantor to all indebtedness of Borrower or any other Guarantor to Lender, and
agree with Lender that (a) Guarantors shall not demand or accept any payment
from Borrower or any other Guarantor on account of such indebtedness, (b)
Guarantors shall not claim any offset or other reduction of Guarantors’
obligations hereunder because of any such indebtedness, and (c) Guarantors shall
not take any action to obtain any interest in any of the security described in
and encumbered by the Loan Documents because of any such indebtedness; provided,
however, that, if Lender so requests, such indebtedness shall be collected,
enforced and received by Guarantors as trustee for Lender and be paid over to
Lender on account of the indebtedness of Borrower or such Guarantor to Lender,
but without reducing or affecting in any manner the liability of Guarantors
under the other provisions of this Guaranty except to the extent the principal
amount or other portion of such outstanding indebtedness shall have been reduced
by such payment.

4. Waiver of Defenses.  Guarantors hereby agree that their obligations hereunder
shall not be affected or impaired by, and hereby waive and agree not to assert
or take advantage of any defense based on:

(i) any change in the amount, interest rate or due date or other term of any of
the obligations hereby guaranteed, (ii) any change in the time, place or manner
of payment of all or any portion of the obligations hereby guaranteed, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Loan Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any obligations hereby
guaranteed, or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, the
Loan Agreement, any of the other Loan Documents, or any other documents,
instruments or agreements relating to the obligations hereby guaranteed or any
other instrument or agreement referred to therein or evidencing any obligations
hereby guaranteed or any assignment or transfer of any of the foregoing;

any subordination of the payment of the obligations hereby guaranteed to the
payment of any other liability of Borrower or any other Person;

any act or failure to act by Borrower or any other Person which may adversely
affect any Guarantor’s subrogation rights, if any, against Borrower or any other
Person to recover payments made under this Guaranty;

any nonperfection or impairment of any security interest or other Lien on any
collateral, if any, securing in any way any of the obligations hereby
guaranteed;





4

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

any application of sums paid by Borrower or any other Person with respect to the
liabilities of Lender, regardless of what liabilities of the Borrower remain
unpaid;

any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;

either with or without notice to Guarantors, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

any statute of limitations in any action hereunder or for the collection of the
Note or for the payment or performance of any obligation hereby guaranteed;

the incapacity, lack of authority, death or disability of Borrower, any
Guarantor or any other Person or entity, or the failure of Lender to file or
enforce a claim against the estate (either in administration, bankruptcy or in
any other proceeding) of Borrower or any Guarantor or any other Person or
entity;

the dissolution or termination of existence of Borrower, any Guarantor or any
other Person or entity;

the voluntary or involuntary liquidation, sale or other disposition of all or
substantially all of the assets of Borrower or any Guarantor or any other Person
or entity;

the voluntary or involuntary receivership, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, assignment, composition, or
readjustment of, or any similar proceeding affecting, Borrower or any Guarantor
or any other Person or entity, or any of Borrower’s or any Guarantor’s or any
other Person’s or entity’s properties or assets;

the damage, destruction, condemnation, foreclosure or surrender of all or any
part of the Collateral, any other Real Estate or any of the improvements located
thereon;

the failure of Lender to give notice of the existence, creation or incurring of
any new or additional indebtedness or obligation of Borrower or of any action or
nonaction on the part of any other Person whomsoever in connection with any
obligation hereby guaranteed;

any failure or delay of Lender to commence an action against Borrower or any
other Person, to assert or enforce any remedies against Borrower under the Note
or the other Loan Documents, or to realize upon any security;

any failure of any duty on the part of Lender to disclose to any Guarantor any
facts it may now or hereafter know regarding Borrower (including, without
limitation Borrower’s financial condition), any other Person, the Collateral, or
any other assets or liabilities of such Persons, whether such facts materially
increase the risk to Guarantors or not (it being agreed that Guarantors assume
responsibility for being informed with respect to such information);

failure to accept or give notice of acceptance of this Guaranty by Lender;





5

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

failure to make or give notice of presentment and demand for payment of any of
the indebtedness or performance of any of the obligations hereby guaranteed;

failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;

any and all other notices whatsoever to which Guarantors might otherwise be
entitled;

any lack of diligence by Lender in collection, protection or realization upon
any collateral securing the payment of the indebtedness or performance of
obligations hereby guaranteed;

the invalidity or unenforceability of the Note, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;

the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Note or the other Loan Documents;

any transfer by Borrower or any other Person of all or any part of the security
encumbered by the Loan Documents;

the failure of Lender to perfect any security or to extend or renew the
perfection of any security; or

to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which Guarantors might otherwise be entitled, it being
the intention that the obligations of Guarantors hereunder are absolute,
unconditional and irrevocable.

Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
the Borrower, the other Guarantors or other Persons and that such Guarantor may
therefore incur partially or totally nonreimbursable liability
hereunder.  Nevertheless, Guarantors hereby authorize and empower Lender, its
successors, endorsees and assigns, to exercise in its or their sole discretion,
any rights and remedies, or any combination thereof, which may then be
available, it being the purpose and intent of Guarantors that the obligations
hereunder shall be absolute, continuing, independent and unconditional under any
and all circumstances.  Notwithstanding any other provision of this Guaranty to
the contrary, for so long as the Lock-Out Period is in existence, each Guarantor
hereby waives and releases any claim or other rights which such Guarantor may
now have or hereafter acquire against Borrower or any other Guarantor or other
Person of all or any of the obligations of Guarantors hereunder that arise from
the existence or performance of such Guarantor’s obligations under this Guaranty
or any of the other Loan Documents, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, by any payment made hereunder or otherwise, including,
without limitation, the right to take or receive from Borrower or any other
Guarantor or other Person, directly or indirectly, in cash or other property or
by setoff or in any other manner, payment or security on account of such claim
or other rights,



6

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

except for those rights of each Guarantor under the Contribution Agreement;
provided, however, each Guarantor agrees not to pursue or enforce any of its
rights under the Contribution Agreement and each Guarantor agrees not to make or
receive any payment on account of the Contribution Agreement so long as any of
the Obligations remain unpaid or undischarged or any Lender has any obligation
to make Loans.  In the event any Guarantor shall receive any payment under or on
account of the Contribution Agreement, it shall hold such payment as trustee for
Lender and be paid over to Lender on account of the indebtedness of Borrower to
Lender but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount or other portion of such indebtedness shall have been reduced
by such payment.  Notwithstanding any other provision of the Guaranty to the
contrary, each Guarantor waives and releases any right to participate in any
claim or remedy of Lender against Borrower or any other Guarantor or other
Person or any Collateral which Lender now has or hereafter acquires, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, by any payment made hereunder or otherwise, including, without
limitation, the right to take or receive from Borrower or any other Guarantor or
other Person, directly or indirectly, in cash or other property or by setoff or
in any other manner, payment or security on account of such claim or other
rights,

5. Guaranty of Payment and Performance and Not of Collection.  This is a
guaranty of payment and performance and not of collection.  The liability of
Guarantors under this Guaranty shall be primary, direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other Person, nor against securities or liens available to Lender, its
successors, successors in title, endorsees or assigns.  Guarantors hereby waive
any right to require that an action be brought against Borrower or any other
Person or to require that resort be had to any security or to any balance of any
deposit account or credit on the books of Lender in favor of Borrower or any
other Person.

6. Rights and Remedies of Lender.  In the event of an Event of Default under the
Note or the other Loan Documents, or any of them, that is continuing (it being
understood that the Lender has no obligation to accept any cure after an Event
of Default occurs), Lender shall have the right to enforce its rights, powers
and remedies thereunder or hereunder or under any other Loan Document, in any
order, and all rights, powers and remedies available to Lender in such event
shall be nonexclusive and cumulative of all other rights, powers and remedies
provided thereunder or hereunder or by law or in equity.  Accordingly,
Guarantors hereby authorize and empower Lender upon the occurrence and during
the continuance of any Event of Default under the Note or the other Loan
Documents, at its sole discretion, and without notice to Guarantors, to exercise
any right or remedy which Lender may have, including, but not limited to,
foreclosure, exercise of rights of power of sale, acceptance of a deed or
assignment in lieu of foreclosure, appointment of a receiver, exercise of
remedies against personal property, or enforcement of any assignment of leases,
as to any security, whether real, personal or intangible.  At any public or
private sale of any security or collateral for any of the Obligations guaranteed
hereby, whether by foreclosure or otherwise, Lender may, in its discretion,
purchase all or any part of such security or collateral so sold or offered for
sale for its own account and may apply against the amount bid therefor all or
any part of the balance due it pursuant to the terms of the Note or any other
Loan Document without prejudice to Lender’s remedies hereunder against
Guarantors for deficiencies.  If the Obligations guaranteed hereby are partially
paid by reason of the election of Lender to pursue any of the remedies available
to Lender, or if such Obligations are otherwise partially paid, this



7

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

Guaranty shall nevertheless remain in full force and effect, and Guarantors
shall remain liable for the entire balance of the Obligations guaranteed hereby
even though any rights which any Guarantor may have against Borrower or any
other Person may be destroyed or diminished by the exercise of any such remedy.

7. Application of Payments.  Guarantors hereby authorize Lender, without notice
to Guarantors, to apply all payments and credits received from Borrower, any
Guarantor or any other Person or realized from any security in such manner and
in such priority as set forth in the Loan Agreement.

8. Business Failure, Bankruptcy or Insolvency.  In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, Lender may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of Lender allowed in any proceedings
relative to such Guarantor, or any of such Guarantor’s properties or assets,
and, irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or deliverable on any such claim.  Guarantors covenant
and agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law (whether statutory, common law,
case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Lender to enforce any rights of Lender against
Guarantors by virtue of this Guaranty or otherwise.

9. Covenants of Guarantors.  Guarantors hereby covenant and agree with Lender
that until all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower under, by reason of, or pursuant to the
Note and the other Loan Documents have been completely performed and Lender has
no further obligation to make Loans, Guarantors will comply with any and all
covenants applicable to Guarantors set forth in the Loan Agreement and the
Contribution Agreement.

10. Rights of Set-off.  Regardless of the adequacy of any collateral, during the
continuance of any Event of Default under the Note or the other Loan Documents,
Lender may at any time and without notice to Guarantors, but subject to the
prior written approval of Agent, set-off and apply the whole or any portion or
portions of any or all deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or branch of Lender
where the deposits are held) now or hereafter held by Lender or other sums
credited by or due from any Lender to any Guarantor and any securities or other
property of the Guarantors in the possession of such Lender against amounts
payable under this Guaranty, whether or not any other person or persons could
also withdraw money therefrom.



8

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

11. Changes in Writing; No Revocation.  This Guaranty may not be changed orally,
and no obligation of any Guarantor can be released or waived by Lender except as
provided in Sections 5.4 or 27 of the Loan Agreement.  This Guaranty shall be
irrevocable by Guarantors until all indebtedness guaranteed hereby has been
completely repaid and all obligations and undertakings of Borrower under, by
reason of, or pursuant to the Note, and the other Loan Documents have been
completely performed and the Lenders have no further obligation to advance Loans
under the Loan Agreement.

12. Notices.  Each notice, demand, election or request provided for or permitted
to be given pursuant to this Guaranty (hereinafter in this Section 13 referred
to as “Notice”), but specifically excluding to the maximum extent permitted by
law any notices of the institution or commencement of foreclosure proceedings,
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association
1200 Abernathy Road, Suite 1550

Atlanta, Georgia  30328

Attention:  Tom Schmitt
Telecopy No.:  (770) 510-2195

﻿

and

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio  44144

Attn:  Real Estate Capital Services

﻿

and

Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attn:  William F.  Timmons, Esq.
Telecopy No.:  (404) 527-4198





9

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

If to the Guarantors:

Condor Hospitality Limited Partnership
4800 Montgomery Lane, Suite 220
Bethesda, Maryland  20814
Attn:  Arinn Cavey
Telecopy No.:  (402) 371-4229

With a copy to:

McGrath North Mullin & Kratz, PC LLO
First National Tower, Suite 3700
1601 Dodge Street

Omaha, Nebraska  68102
Attn:  Jason D. Benson, Esq.
Telecopy No.:  (402) 952-6864

﻿

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice
sent.  By giving at least fifteen (15) days’ prior Notice thereof, Borrower,
Guarantors or Lenders shall have the right from time to time and at any time
during the term of this Guaranty to change their respective addresses and each
shall have the right to specify as its address any other address within the
United States of America

13. Governing Law.  GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE OBLIGATIONS
OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

14. CONSENT TO JURISDICTION; WAIVERS.  EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY,
AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I) TO
THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT TO
TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK OR
VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER



10

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

THAN OR IN ADDITION TO ACTUAL DAMAGES.  EACH LENDER IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS UNDER THE LAWS OF ANY STATE TO THE
RIGHT, IF ANY, TO TRIAL BY JURY.  EACH GUARANTOR HEREBY WAIVES ITS RIGHTS TO
PERSONAL SERVICE AND AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF
PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO SUCH GUARANTOR AT THE ADDRESS SET FORTH IN
PARAGRAPH 13 ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER
THE SAME SHALL BE SO MAILED.  NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT
LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS
AGAINST ANY SECURITY AND AGAINST ANY GUARANTOR PERSONALLY, AND AGAINST ANY
PROPERTY OF ANY GUARANTOR, WITHIN ANY OTHER STATE.  INITIATING SUCH SUIT, ACTION
OR PROCEEDING OR TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A
WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK
SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF GUARANTORS AND LENDER HEREUNDER OR OF
THE SUBMISSION HEREIN MADE BY GUARANTORS TO PERSONAL JURISDICTION WITHIN THE
STATE OF NEW YORK. EACH GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.  EACH GUARANTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGE THAT LENDER HAS BEEN INDUCED TO
ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
PARAGRAPH 15.  EACH GUARANTOR ACKNOWLEDGES THAT THEY HAVE HAD AN OPPORTUNITY TO
REVIEW THIS PARAGRAPH 15 WITH THEIR LEGAL COUNSEL AND THAT SUCH GUARANTOR AGREES
TO THE FOREGOING AS THEIR FREE, KNOWING AND VOLUNTARY ACT.

15. Successors and Assigns.  The provisions of this Guaranty shall be binding
upon Guarantors and their respective heirs, successors, successors in title,
legal representatives, and assigns, and shall inure to the benefit of Lender,
its successors, successors in title, legal representatives and assigns.  No
Guarantor shall assign or transfer any of its rights or obligations under this
Guaranty without the prior written consent of Lender.

16. Assignment by Lender.  This Guaranty is assignable by Lender in whole or in
part in conjunction with any assignment of the Note or portions thereof, and any
assignment hereof or any transfer or assignment of the Note or portions thereof
by Lender shall operate to vest in any such assignee the rights and powers, in
whole or in part, as appropriate, herein conferred upon and granted to Lender.



11

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

17. Severability.  If any term or provision of this Guaranty shall be determined
to be illegal or unenforceable, all other terms and provisions hereof shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

18. Disclosure.  Guarantors agree that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty to assignees or participants
and potential assignees or participants hereunder subject to the terms and
provisions of the Loan Agreement.

19. No Unwritten Agreements.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

20. Time of the Essence.  Time is of the essence with respect to each and every
covenant, agreement and obligation of Guarantors under this Guaranty.

21. Ratification.  Guarantors do hereby restate, reaffirm and ratify each and
every warranty and representation regarding Guarantors or their Subsidiaries set
forth in the Loan Agreement as if the same were more fully set forth herein.

22. Joint and Several Liability.  Each of the Guarantors covenants and agrees
that each and every covenant and obligation of Guarantors hereunder shall be the
joint and several obligations of each of the Guarantors.

23. Fair Consideration.  The Guarantors represent that the Guarantors are
engaged in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Loan Agreement.

24. Counterparts.  This Guaranty and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument.  In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

25. Condition of Borrower.  Without reliance on any information supplied by the
Lender, each Guarantor has independently taken, and will continue to take,
whatever steps it deems necessary to evaluate the financial condition and
affairs of the Borrower or any collateral, and the Lender shall not have any
duty to advise any Guarantor of information at any time known to the Lender
regarding such financial condition or affairs or any collateral.

[CONTINUED ON NEXT PAGE]

﻿

 

12

Guaranty (Condor term loan)

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of the
day and year first above written.

﻿

GUARANTORS:

﻿

CONDOR HOSPITALITY REIT TRUST, a
Maryland real estate investment trust, its general partner

By:     /s/ Arinn Cavey
Name: Arinn Cavey
Title:   Vice President


 

﻿

CONDOR HOSPITALITY TRUST, INC., a
Maryland corporation

By:     /s/ Arinn Cavey
Name: Arinn Cavey
Title:   Interim Chief Financial Officer and Chief

           Accounting Officer


﻿




 

(Signatures Continued On Next Page)

 

Signature Page to Unconditional Guaranty of Payment and Performance-
KeyBank/Condor Term Loan 2019

--------------------------------------------------------------------------------

 

 

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Paragraph 15 hereof and Section 25 of the Loan Agreement.

﻿

﻿

KEYBANK NATIONAL ASSOCIATION,
as Agent for the Lenders

By:     /s/ Thomas Z. Schmitt
Name:      Thomas Z. Schmitt
Title:       Assistant Vice President

 

﻿



 

 

Signature Page to Unconditional Guaranty of Payment and Performance-
KeyBank/Condor Term Loan 2019

 

--------------------------------------------------------------------------------